BRICKELL, C. J.
The amended charter of the city of Anniston confers on the Mayor and Council of the city large powers intended to promote good government within the corporate limits, and the public peace, order- and convenience. Among other powers, is the power “to license, tax and regulate hacks, carriages, drays, and all other vehicles, and to fix the rate to be charged for the carriage of persons and' property within the corpora *261ate limits of the city, or to the public grounds or property within the city.” — Pamph. Acts, 1890-91, p. 104. The ordinance the appellant was convicted of having violated was adopted by the Mayor and Common Council in the exercise of the power to regulate hacks. The power of regulation is the more general of the powers the charter confers, and, as applied to business, occupations or employments, is the power to prescribe rules for the conduct of the business, or the manner in which the occupation or employment is to be pursued. Hack-men, cartmen and wagoners, engaged in the carriage of goods or persons for hire, by the common law are regarded as common carriers, and the power lies in the legislature, in the absence of constitutional restraint or limitation, to regulate, to prescribe the rules according to which their business may be conducted. — Munn -o..Illinois, 94 U. S. 113. The power may.be, and is often, delegated to municipal corporations, to be exercised for the promotion of the public convenience. When the power has been delegated in terms of the character employed in the amended charter, the validity of ordinances, prescribing the times, places and manner in which the employment is to be pursued, has been uniformly sustained. — Com. v. Stodder,2 Cush. 562; s. c. 48 Am. Dec. 679 ; City of St. Paid o. Smith, 27 Minn. 364 ; s. o. 38 Am. Rep. 296; Veneman i>. Jonas, 118 Ind. 41 ; s. o. 10 Am. St. Hep. 100. Such ordinances are in their nature and essence police laws or regulations, and when adopted in the exercise of an express legislative grant of power, there can be no inquiry into or discussion of their policy or reasonableness. “What the legislature says may be done, can not be set aside by the courts, because they may deem it unreasonable or against sound policy.” — 1 Dillon Mun. Corp., § 328.
The material contention of the appellant is, that if he be subjected to the operation of the ordinance, his principal, The Anniston Transfer Company, in whose service he was engaged, when doing the act complained of, will be divested of a right and privilege which the railroad companies, owning and constructing the depot, had granted on a valuable consideration, prior to the adoption of the ordinance. The contract into which the railroad companies and the transfer company had entered, purports to be founded on a valuable consideration, and *262thereby the railroad companies do, “so far as it is lawful,” grant to the transfer company, the exclusive right, by the officers, agents and employés, to enter the premises and trains of the grantors for the purpose of soliciting patronage. It is forcibly argued by the counsel for the appellee, that the real object of the contract, the object the parties contemplated and proposed to accomplish, was the grant to the transfer company of the exclusive right and privilege to enter the premises and trains of the railroad companies for the solicitation and procurement of the patronage of passengers, and that of consequence the contract is illegal, offending public policy. It is a grave and important question, embarrassed by a serious conflict of authority, whether a railroad company may grant to hackmen, ór to others pursuing a public employment, the exclusive right to enter its depot, or to enter and occupy the. adj acent grounds, for the purpose of soliciting and obtaining patronage. The authorities have been carefully collected, .reviewed and discussed by Mr. Freeman, in the elaborate notes to the case of Kalamazoo Hack & Bus. Co. v. Sootsma, 22 Am. St. Rep. 693, and Montana Union R. Co. v. Langlois, 18 Am. St. Rep. 745. The necessities of this case do not require a discussion or decision of that question. The contract, whatever may be its objects, or whatever may be the rights it confers, or it was intended to confer, must be deemed to have been entered into in view and in subordination to the powers of the municipal authorities to exercise the power to regulate the business and employment of hackmen. — Corporation of Knoxville v. Bird, 12 Lea, 121; s. c. 47 Am. Rep. 326. It is observed by Judge Cooley, that the clause of the constitution of the United States forbidding State legislation impairing the obligation of contracts, “does not so far remove from State control the rights and properties which depend for their existence or enforcement upon contracts, as to relieve them from the operation of such general regulations for the good government of the State and the protection of the rights of individual's as may be deemed important. All contracts and all rights, it is declared, are subject to this power; and not only may regulations which affect them be established by the State, but all such regulations must be subject to change from time to time, as the general well-being of the community may *263require, or as the circumstances may change, or as experience may demonstrate the _ necessity. ” — Cooley Con. Lim. (6th Ed.), 707. The charter of the city is essentially a public statute ; of it all the courts of the State take judicial notice ; and obedience to it is due from all who are within its protection. It is not mere legal presumption, resting upon considerations of public policy, that the J aw silently incorporates itself into the contracts of parties. The incorporation, when the parties are dealing in good faith, most often comports with their actual intention, or they would have expressed all that the law implies. The parties could not have contemplated that the municipal authorities would never exercise the power with which they were clothed to regulate the business of hackmen ; nor is it to be presumed that they intended any embarrassment or diminution of the power when exercised. The juster presumption is, that it was not intended the rights and privileges the contract may confer should endure if they became in conflict with the regulations ordained by the municipal authorities. However this may be, the ordinance is a valid exercise of the power with which the municipal authorities were clothed; a power intended for the protection of the public, and the promotion of good order, and its exercise deemed necessary for the public benefit. If thereby pre-existing private rights are restrained or limited, the restraint or limitation is damnum absque injuria. — 1 Dillon Mun. Corp., §141; Vanderbilt v. Adams, 7 Cowen, 349. The individual shares in the public benefit which it is intended to promote, and this is the compensation deemed by the law adequate.
The act, the appellant admitted, was a violation of the ordinance, necessitating the judgment of conviction ; and it must be affirmed.